Citation Nr: 0106078	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-23 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES 

1. Entitlement to service connection for bilateral hearing 
loss. 

2. Entitlement to service connection for otitis media of the 
left ear, post mastoidectomy and tympanoplasty.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.


REMAND

The Board observes that the recently enacted legislation has 
eliminated the concept of a well-grounded claim, expanded the 
VA's duty to notify the veteran and his representative, and 
redefined the obligations of the VA with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
Veterans Claims Assistance Act (VCAA) of 2000, Pub.L.No. 106-
475, §§ 3 and 7, 114 Stat. 2096, __ (2000). 

A review of the record indicates that the veteran's service 
medical records are unavailable and are presumed either lost 
or destroyed as a result of fire at National Personnel 
Records Center (NPRC) in 1973.  Under this particular 
circumstance, the VA's duty to assist is heightened when the 
service medical records are presumed lost or destroyed and 
includes an obligation to search alternative sources in an 
effort to reconstruct the veteran's service records.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); see also 
Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990).

In this regard, the veteran has indicated that he received 
treatment from 1943 through 1945, while on active duty, and 
he has identified specific medical facilities.  However, the 
record does not indicate that attempts were made by the RO to 
contact those facilities directly to confirm whether the 
veteran was in fact treated the facilities or if records of 
such treatment exists.  Moreover, a review of the record does 
not reflect that the RO has undertaken efforts to request 
information from the hospital admission cards created by the 
Office of the Surgeon General, Department of the Army, in 
order to procure any further evidence pertinent to the 
veteran's period of active duty from 1943 to 1945.  As 
additional action by the RO may be helpful in either 
obtaining the veteran's service medical records or 
documenting information that the records cannot be obtained, 
a remand for further development is warranted.

Next, the veteran contends that his bilateral hearing loss 
and chronic otitis media of the left ear are service related, 
and he avers that he has suffered from continuing symptoms 
since service. (Tr.3).  The record contains evidence of 
present bilateral hearing loss, otitis media of the left ear, 
and a history of ear infections post service in the form of 
lay testimony and private medical records.  See Smith v. 
Derwinski, 2 Vet. App. 147 (1992) (Lay statements may be 
competent evidence of service connection).  The record also 
contains evidence, in the form of lay testimony, that the 
current disability or symptoms, may be associated with 
service.  (Tr. 3, 5)  However, the record does not contain 
any medical evidence as to whether a relationship exists 
between current bilateral hearing loss or otitis media of the 
left ear and service.

In this context, the VA is required to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is necessary if (1) there is competent 
evidence of a current disability or persistent recurrent 
symptoms of disability, and (2) evidence that the disability 
or symptoms may be associated with service, but (3) the case 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  VCAA, at § 3(a) 
(to be codified at 38 U.S.C. § 5103A).  For the reasons 
listed above, a medical examination is necessary, and thus a 
remand is required.

Furthermore, the new legislation also requires the VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim for a benefit under a law 
administered by the Secretary.  Id.  In this regard, the 
veteran noted that he underwent a VA hearing examination in 
March 1999, but the record contains no information or other 
notation related to this examination.  The record contains no 
evidence that the RO attempted to procure this information.  
The veteran also noted that his former spouse could testify 
to continual ear infections from 1950 to 1985.  Such lay 
testimony, if provided by the veteran, would contribute to 
the determination of the veteran's claim.  Because of the 
change in the law brought about by the Veterans Claims 
Assistance Act, a remand is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, at § 7 (to be codified as amended as 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107). 

Accordingly, this case is REMANDED for the following:

1.  The RO should advise the veteran of 
the probative value of lay statements and 
have him obtain them, if possible.  If 
provided with such statements, the RO 
should review the entire record, and then 
take such action as the needs of the case 
require.

2.  The RO should make an attempt to 
secure the veteran's service medical 
records, which may be in the possession 
of the Air Force facilities at De Longe 
Point, Canada, and Traux Field, Madison, 
Wisconsin, for the period from 1943 to 
1945.  The RO should also contact the 
Surgeon General, Department of the Army, 
for any information they may have 
regarding the veteran's purported left 
ear surgery during his period of active 
duty service.  A response negative or 
positive should be associated with the 
claims file. 

3.  The RO must otherwise review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub.L.No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

4.  The RO should schedule the veteran 
for a VA examination.  Any indicated 
studies should be accomplished; a written 
report of which should be associated with 
the examination report.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner in conjunction with the 
requested examination.  The examiner is 
requested to provide opinions as to 
whether veteran's bilateral hearing loss 
and/or chronic otitis media of the left 
ear are at least as likely as not related 
to his period of service.  A complete 
rationale should be given for all 
opinions and conclusions expressed. 

5.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated. Stegall v. West, 11 
Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claims.

If any benefit sought on appeal remains denied the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  The supplemental statement of the case must contain 
notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

